Title: To James Madison from Charles Pinckney, 4 September 1804
From: Pinckney, Charles
To: Madison, James


(Private)
Dear Sir
September 4: 1804 In Madrid
This is the fourth letter I have written to you on the same subject lately as I am anxious you should know this Court are fitting out three Ships of the Line & some frigates & transports for America to carry Troops to Cuba, Florida & to form a post at Tecas. The account of the number varies from four to six & eight thousand. I am hopeful the British will not let them go as it is certainly against their interests they should strengthen their posts in the Islands or on the Continent. If I hear more, I will write you immediately. In the interim I hear nothing from Mr: Monroe nor do I expect him, from the complexion of things in Great Britain. Things are miserable here for want of Wheat or Flour. The crop is lost in England. Exportation is forbid in France & to the United States alone can spain look for Supplies of Bread. This may make them a little more supple. But all depends upon the conduct of our Government & their decision as to the things this must agree to.
I am anxious to hear from you in answer to mine by Captain Dulton. & with affectionate respects & best Wishes to the President & yourself I remain dear sir Yours Truly
Charles Pinckney
